DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.  The Amendment filed 2/18/22 has been entered.  Amended claims 21-40 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.  The following claims are objected to because of the described informalities, and the following is suggested to overcome the informalities, including suggesting an amendment that finds sufficient support in the specification and improves claim clarity: 
Claim 26 
The method of claim 21, wherein the funds loaded on the token are fiat currency. 
Claims 32 and 39 have the substantially same issue as claim 26 and therefore should be amended in like manner. 

Claim 34 (a similar amendment was previously made by applicant to claims 21 and 28)
A system comprising: 
… 
provide a token embedded[[stored]] within a connector attachment; 
… . 


Claim Rejections - 35 USC § 103
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.  Claims 21- 40 are rejected under 35 U.S.C. §103 as being unpatentable over Poole et al. (from applicant’s IDS - US Patent Publication 2014/0279546 A1; hereinafter Poole) in view of DeCastro (US Patent Publication 2015/0170112 A1, hereinafter DeCastro). 
	Regarding claim 28, Poole discloses: 
An apparatus comprising: a connector attachment; and a token embedded within the connector attachment, wherein the connector attachment is adapted to connect to a mobile device and at least one of load and unload the token (secure element) with funds via manipulation of the mobile device  [Poole discloses, teaches and describes an “add on accessory” attachment device (fob, etc., that includes, among other data, processor 
	Poole substantially discloses the invention, but appears to not explicitly disclose that the funds being provision/loaded/unloaded to/from the token represent a monetary value, per se.  However, DeCastro discloses a system and various methods for provisioning (loading) an electronic device (which device may resemble a physical payment card, a small computing device, a thumb drive, or other suitable small form factor electronic device, and including digital wallet functionality) with funds representing a monetary value and stored therein, including teaching that the device (in any form factor) can be provisioned with a fiat currency value or a cryptocurrency value (depending on the requirements of a network with which the device connects and communicates) to be used to store the provisioned monetary value and also to engage in various financial transactions, including payment/purchase transactions, using the provisioned monetary value via various methods, including near field communication and other wireless means and methods. [DeCastro, see e.g., at least Figs 1A-2 KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.)  It would be advantageous for the electronic secure element of the attachment device of Poole to be provisioned with a value representing a fiat currency or a cryptocurrency in addition to, or instead of, information regarding funding source accounts such as payment accounts as indicated in Poole. 

Since claims 21 and 34 are directed substantially to the features and subject matter of claim 28, these claims are rejected for the grounds and rationale used to reject claim 28. 

Regarding claims 22, 29 and 35, Poole discloses that the connector attachment is connected to a mobile device via one of (claims 22 and 29): a physical connection; and a wireless connection (a wireless connection only is required by claim 35)  [the Poole attachment device, which includes the electronic secure element (token) therein, 

	Regarding claims 23, 30 and 36, Poole discloses that the physical connection further comprises a mobile plug on the connector attachment, wherein the mobile plug is operative to be received in a port of the mobile device; and the wireless connection is one of: near field communication protocols, Bluetooth communication protocols, Bluetooth LE communication protocols, radio frequency communication protocols, and audio frequency communication protocols  [see e.g., at least Figs 4, 5, 8-11B (including associated text) and including at least ¶¶ 029-030, 059, 144] 

	Regarding claims 24 and 37, Pool discloses that manipulation of the mobile device includes execution one of a message or call to a server  [the user uses the mobile phone (manipulation) to provision the secure element (token) of the attachment that physically or wirelessly connects to the mobile device (as described in regard to claims 21 and 22), where the provisioning process of account/fund information for the secure element (token) of the attachment involves communication (message/call) between the mobile phone and one or more backend server, including a server having a provisioning platform – see also e.g., at least Figs 15 (including associated text) and at least ¶¶ 030-031, 035-036, 040, 121; Claim 14] 

	Regarding claims 25, 31 and 38, Pool discloses that prior to loading or unloading the token with funds, the server recognizing at least one of the mobile device and a claim 25), or that the token further comprises a token chip number, and prior to loading or unloading the token with funds, a server is operative to recognize at least one of the mobile device and the token chip number (claim 31), or providing at least one of a mobile device identifier and a token chip number to the server, wherein the provision is prior to loading or unloading the token with funds (claim 38).  [during the accounts/funds information provisioning process between the user mobile device and the secure element (token) of the attachment, and prior to the actual provisioning of the accounts/funds, an authentication process proceeds to ensure the use of the attachment by the user mobile device is secure, where device identifiers (numbers) for the mobile phone and/or attachment/token are utilized – see e.g., at least Fig 17 (including associated text) and including at least ¶¶ 036, 038, 040] 

	Regarding claims 26, 32 and 39, Pool discloses that the funds (loaded) on the token are fiat currency  [the accounts/funds provisioned to the secure element (token) of the attachment are denominated in USD (fiat) – see e.g., at least ¶¶ 046, 054] 

	Regarding claims 27, 33 and 40, Pool discloses that access to the token is based on an identity authentication element  [the user can verify identity through a login procedure for the user ID contained in the attachment (authentication element), and may otherwise utilize authentication layers within the system to make secure the use of the attachment device – see e.g., at least ¶¶ 057, 038, 146] 

Response to Arguments
6.  Applicant’s arguments filed 2/18/22 with the Amendment have been fully considered. 
	Applicant’s submission of the amended abstract is acknowledged.  The prior objection to the abstract is withdrawn. 
	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696